•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-10-00171-CV

IN RE BEXAR APPRAISAL DISTRICT

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Rebecca Simmons, Justice
Steven C. Hilbig, Justice
 
Delivered and Filed: June 2, 2010 

PETITION FOR WRIT OF MANDAMUS DISMISSED
            On May 21, 2010, relator filed an unopposed motion to dismiss, asking this court to dismiss
this mandamus proceeding because the parties have agreed to settle the underlying lawsuit. 
Accordingly, relator’s petition for writ of mandamus is DISMISSED AS MOOT.  See Tex. R. App.
P. 42.1(a)(1). 
PER CURIAM